EXAMINER’S COMMENTS

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The provisional rejection on the ground of non-statutory double patenting over pending claims of co-pending application no. 14/709,687 is withdrawn. Terminal disclaimers were executed by the Applicant for the same group of patents.
Closest Prior Art
US Patent/US Patent Publication
Kanazawa, US 2008/0313256 paper #20200912 mailed October 1, 2020, is the closest prior art. Forward citations of Kanazawa failed to reveal closer prior art. Forward/backward citations of Kanazawa, US 8,224,897, failed to reveal closer prior art. Kanazawa alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Kaboodle.com, IDS considered October 1, 2020 Cite No. 16, is the closest non-patent literature prior art. Kaboodle.com alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 23, 2021